Citation Nr: 1533801	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  09-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), due to personal assault.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel






INTRODUCTION

The appellant (Veteran) served on active duty from August 30, 1978 to September 26, 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Togus, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  The case is properly before the Baltimore, Maryland RO.  

The Board remanded the claim in August 2013 for further development.  


FINDING OF FACT

The Veteran is diagnosed with PTSD that has been medically attributed to an in-service stressful incident.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder, to include PTSD due to personal assault, have been met.  38 U.S.C.A. § 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(5) and 38 C.F.R. § 4.125 (2014) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

The appellant asserts that service connection for an acquired psychiatric disorder to include PTSD due to personal assault is warranted.  He maintains that he was sexually assaulted in basic training by his drill sergeant.  He maintains that he did not report the sexual assault because his drill sergeant was violent with him and told him that no one would believe him if he told.  

If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3) (2014).

Additionally, evidence of behavior changes following the claimed assault is relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not necessarily limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  

Service treatment records reflect that in his Report of Medical History at discharge, the Veteran indicated "yes" in response to a question as to whether he had or currently has depression or excessive worry.  The appellant also underwent a VA psychiatric examination by a VA psychologist in November 2013, at which time he was diagnosed with PTSD and bipolar disorder.  In addition, the examiner stated that it was at least as likely as not that the appellant's PTSD was related to his claimed in-service rape.  Moreover, while the examiner stated that she could not determine without resorting to speculation the likelihood that the appellant was sexually assaulted in service, she went on to state that a lack of evidence is not an indication of whether or not the assault occurred, noting that it was "quite common for victims of sexual assault to not report."  Moreover, she determined that the Veteran's re-experiencing, avoidance and arousal symptoms were consistent with the assault as the Veteran described it and there was no evidence to suggest that the symptoms were due to another etiology. 

There is some contemporaneous evidence documenting that the Veteran had a history of depression during or at the time of his discharge from service.  Furthermore, the Veteran's contentions of sexual and physical assault were corroborated by the VA examiner's opinion that the Veteran's PTSD symptoms of re-experiencing, avoidance and arousal symptoms were consistent with the assault as the Veteran described it and there was no evidence to suggest that the symptoms were due to another etiology.  Based on the foregoing, the Board finds that service connection is warranted for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


